Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Danielson; David R., US 20210206474 A1 teaches;
A propeller control system for controlling a blade pitch angle including: a propeller blade extending from a blade base, the propeller blade being configured to rotate around a longitudinal axis to generate thrust for the propeller blade and rotate around a pitch change axis to adjust the blade pitch angle, wherein the pitch change axis extends through a center point of the blade base; a trunnion pin operably connected to the blade base at a location offset from the center point; a yoke plate operably connected to the trunnion pin; an actuator configured to move the yoke plate linearly along the longitudinal axis to rotate the trunnion pin and the propeller blade around the pitch change axis; and a transfer tube operably connected to the yoke plate, the transfer tube being free to rotate around the longitudinal axis as the actuator moves the yoke plate linearly along the longitudinal axis. (Abstract)

But fails to teach:
testing, by the one or more controllers, the minimum pitch protection logic when the signal is overridden;
determining, by the one or more controllers, that the gas turbine engine is operating at a ground fine setting;
restoring, by the one or more controllers, the signal to an original state in which the signal indicates the aircraft is operating in the ground mode; and
modifying, by the one or more controllers, the propeller overspeed protection logic;
determining, by the one or more controllers, that the propeller is operating at a low pitch condition when the gas turbine engine is operating at the ground fine setting;
determining, by the one or more controllers, that the propeller is operating at an overspeed condition when the gas turbine engine is operating at the ground fine setting; and
testing, by the one or more controllers, the propeller overspeed protection logic in response to determining the propeller is operating at the overspeed condition.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745